Citation Nr: 0126703	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  99-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of vision and 
glaucoma, left eye, claimed as secondary to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran had active service from August 1988 to December 
1988, January 1991 to April 1991, and September 1992 to 
September 1994.  According to his DD Form 214, the period in 
1991 was active duty for training.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Montgomery, Alabama, which denied a claim by 
the veteran seeking entitlement to service connection for 
loss of vision and glaucoma, left eye, claimed as secondary 
to a service-connected left knee disorder.


REMAND

The veteran claims that he fell due to instability of his 
left knee, struck his left eye, and sustained loss of vision 
in the eye due to the injury.  Inasmuch as he has been 
awarded service connection for left and right patellar 
tendonitis, he is claiming that he fell due to the service 
connected knee disability and that secondary service 
connection is therefore warranted for his left eye 
disability.  Thus, there are three basic questions to be 
considered when the case is eventually decided on the merits: 
Did the veteran fall and hit his head; if so, was the fall 
due to his service-connected knee disability; and if so, did 
any head injury sustained in the fall result in the current 
left eye disability.  In considering those matters, the 
credibility of the evidence will have to be assessed and the 
evidence weighed.   

Although the veteran's knee tendonitis was initially rated 
under Diagnostic Code 5257, no knee instability was noted on 
a VA examination in December 1994 or at the time of a VA 
examination in February 1997.  On the latter occasion, the 
examiner found that there was no evidence of subluxation or 
lateral instability of the knees.  Although in March 1997 the 
RO increased the rating for each knee from 10 percent to 20 
percent, the increase was based on limitation of motion, 
rated under Diagnostic Code 5260.  

In September 1998 the veteran filed a claim for service 
connection for loss of vision of the left eye and glaucoma, 
claimed as secondary to the service-connected left knee 
disability.  Copies of private medical documents were 
submitted in support of the claim.  The earliest evidence is 
an Ophthalmology Health History Questionnaire, dated May 9, 
1997, and signed by the veteran, apparently in conjunction 
with his being seen on that day by N. E. Barreca, M.D.  In 
response to the question, "Have you ever had an eye 
injury?" the veteran reported that he had caught a flash of 
light from an M-16 in his right eye.  In a report of 
examination also dated May 9, 1997, Dr. Barreca noted that 
the veteran had been referred by the VA.  The records of any 
referral are not in the claims file.  Dr. Barreca's report 
reflects that three weeks earlier the veteran woke up and 
noted that his vision was foggy or hazy and that his vision 
gradually got worse.  Following an examination, Dr. Barreca 
diagnosed central retinal vein occlusion of the left eye.  
Nothing was said of any eye/head injury. 

On May 9, 1997, the day Dr. Barreca examined the veteran, he 
wrote to VA noting that the veteran had been authorized an 
emergency visit and reporting the veteran's symptoms.  Dr. 
Barreca recommended a carotid Doppler study and various 
diagnostic tests to rule out a systemic disease process that 
could have predisposed "such a young man to this unusual 
condition."  A copy of an outpatient record from Dr. 
Barreca's office, dated May 30 1997, indicates that the 
veteran was seen for follow-up.  That record refers to the 
veteran having reported that a week before his "vision went 
out," he blacked out after he hit the left side of his head 
"above the left eye" and lacerated his brow, when his knee 
gave out and he fell.  No residuals of any laceration of the 
eyebrow were noted.   

Also of record are copies of medical records apparently from 
the office of J.G. Fortin, M.D., of the Eye Institute of the 
South.  Those records begin with an entry of May 12, 1997, 
which bears the notation "Cont'd" suggesting that there are 
earlier records, which should be obtained.  The records now 
on file reflect that the veteran was seen at Dr. Fortin's 
office on numerous occasions between May 12, 1997 and October 
21, 1997, and that there was no mention of any left eye, 
eyebrow or head injury until October 21, 1997, when the 
veteran complained of left eye pain and stated that he fell 
against a table three days earlier and apparently sustained a 
laceration of the left lateral temple.  There was no mention 
of the cause of the fall.  

In a June 1997 letter to Dr. Fortin regarding the veteran's 
eye disability, N. Gwinn, III, M.D., noted that the veteran 
denied various medical symptoms and that although he had 
lifted weights he was not doing so at the time of the 
"acute" onset of his blindness.  The veteran was noted to 
have had bilateral knee reconstruction.  Following a physical 
examination, Dr. Gwinn recommended some additional studies to 
rule out a source of embolus and to identify any plaquing.  
There is no reference in this letter to any eye/head injury.  

In an October 1997 letter "To Whom It May Concern," Dr. 
Fortin reported that the veteran suffered a left eye central 
vein occlusion and secondary glaucoma and that "[a]pparently 
he had an injury to the left eye and there are some remote 
possibilities that the blunt trauma was responsible for the 
central vein occlusion."  

A. Dannemann, M.D., also of the Eye Institute of the South, 
reported In a June 1999 letter that the veteran had been a 
patient since May 1997, having been referred with a central 
retinal vein occlusion in the left eye.  Dr. Dannemann noted 
that "There is apparently a history of trauma to the left 
eye."  He went on to describe the progression of the eye 
disorder and its current status but said nothing that would 
link the disorder to any injury. 

In another June 1999 letter, Dr. Barreca stated that three 
weeks prior to May 9, 1997, when he first saw the veteran, 
the veteran had experienced blunt force trauma to the left 
eyebrow area and that there was a "possibility" that the 
central retinal vein occlusion was "indirectly" related to 
this trauma."  

In July 1999 the veteran was afforded a VA examination by J. 
Bannister.  The report notes that the veteran gave a history 
of having fallen and hit the zygomatic bone on a coffee table 
when his knee gave out and that a week later a doctor 
diagnosed central retinal vein occlusion.  However, Dr. 
Barreca's initial (May 9, 1997) record, which at the time of 
this remand is the earliest evidence in the file of retinal 
vein occlusion, notes that the onset of vision problems was 
three weeks earlier.  As to whether falling on a table would 
cause central retinal vein occlusion, the VA examiner stated 
that he was inclined to conclude that it occurred because of 
some other problem, perhaps plaque or some other process that 
happened in the eye.  

To date, the only medical evidence that clearly tends to 
support the veteran's claim is an August 1999 letter from R. 
Harrelson, M.D., who identified himself as the veteran's 
internal medical specialist and stated that he felt the 
central vein occlusion most likely resulted from blunt force 
trauma that the veteran received "prior to this event."  
Dr. Harrelson stated that various studies to rule out 
underlying disease had been normal and that the veteran had 
no "underlying reason or symptom or condition" that would 
predispose him to any other event such as the central vein 
occlusion he experienced.  The reports of some of the studies 
are in the file.  

In July 2000, the Board found that the veteran's claim for 
service connection for a left eye disability was well 
grounded and remanded the matter for further development, to 
include a VA "visual examination" of the veteran's left eye 
to assess the status of the left eye and obtain an opinion as 
to the etiology of the left eye disability.  It appears that 
the RO attempted to have the veteran examined by a fee basis 
ophthalmologist in Norfolk, Virginia, and that the veteran 
failed to report for the examination.  However, it also 
appears that the veteran was living in Alabama at that time.  

The veteran was then afforded a VA examination in November 
2000 by the same examiner who performed the July 1999 
examination.  The examiner noted that the records showed that 
the veteran reported having damaged his cornea when he fell 
and hit the edge of a table.  However, this account is not in 
keeping with the other allegations of injury (to the eyebrow 
area) and is not deemed credible unless an injury to the 
cornea can be documented by medical evidence contemporaneous 
with the claimed injury.  In regard to this examination 
report, the representative has argued that the examiner said 
it is at least as likely as not that the veteran's eye 
disability stemmed from the trauma of a fall; however, that 
does not at all appear to be what the examiner said.  In any 
event, the examiner apparently was not a medical doctor and 
his opinion is not adequate if, if fact, the veteran is shown 
to have fallen due to his knee giving way and injured the 
area of the left left/eyebrow.  The veteran was afforded a VA 
joints examination in December 2000, and the examiner found 
no evidence of knee instability.  Although the representative 
has argued that certain tests for knee instability, such as 
the drawer test, were not performed, the examination 
specifically states that the veteran had a negative drawer 
sign.  

The Board notes that in his January 1999 notice of 
disagreement (NOD), the veteran referred to having received 
treatment at the VA medical center in Birmingham, Alabama 
from 1997 through the time he filed the NOD.  The veteran 
also requested that the RO obtain these records.  There is no 
indication that the records were requested.  

Finally, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), § 3.156(a), 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Accordingly, the case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3. The RO should attempt to obtain VA 
medical records, including from the 
Montgomery VA Medical Center, showing any 
evaluation or treatment of the veteran's 
bilateral knee disability at any time 
after service until 1998, and any records 
pertaining to his left eye disability 
from 1997 until the present.  To be 
included are any records created when the 
veteran apparently first sought VA 
medical care for his left eye in early 
1997, and was referred to Dr. Barreca.  
All records obtained should be added to 
the claims folder.  If any identified 
records can not be obtained the RO should 
comply with the applicable new duty to 
assist regulations.  

4. The veteran should be asked to 
identify the doctor, hospital or other 
medical care provided by whom he was 
treated for the head injury that he 
believes led to his left eye disability.  
He also should be asked to state the date 
and circumstances of the injury, 
including which knee gave way, and to 
indicate how many times he has fallen and 
hit the area of his left eyebrow on a 
table.  The RO should then request a copy 
of the veteran's medical records from any 
medical care provider named.  

5.  The veteran also should be requested 
to authorize the release of his medical 
records by Dr. Barreca and the Eye 
Institute of the South.  The RO should 
then ask Dr. Barreca's office for a copy 
of the veteran's complete medical records 
and any related correspondence.  The RO 
should also contact the Eye Institute of 
the South and request a copy of the 
veteran's medical records prior to May 
12, 1997.  These records should include 
any initial history that may have been 
recorded when the veteran was first seen 
and any referral to the institute by some 
other medical care provider.  

Also, the veteran should be asked to 
identify any other sources of treatment 
or evaluation for his left eye or 
bilateral knee disability and furnish 
signed authorizations for release of any 
private medical records.  Copies of the 
medical records from all sources he 
identifies (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If any identified records 
can not be obtained the RO should comply 
with the applicable new duty to assist 
regulations.  

6. Thereafter, the RO should then 
carefully review the evidence, including 
that obtained pursuant to this remand, 
and consider the credibility of the 
veteran's claimed head injury due to his 
knee giving way prior to the onset of his 
left vision problems.  In that regard, 
attention should be given to the content 
of any records prior to May 12, 1997, 
that are obtained from the Eye Institute 
of the South and any relevant history 
noted in records obtained from Dr. 
Barreca's office and whether they 
satisfactorily show a head injury due to 
giving way of the veteran's knee prior to 
the onset of his left eye disorder in 
light of the February 1997 VA examination 
finding that there was no evidence of 
subluxation or instability of the knees.  

7.  If the occurrence of the claimed 
head/eyebrow injury due to the knee 
giving way is found to be supported by 
credible and probative evidence, the RO 
should afford the veteran an examination 
by a medical doctor (M.D.) who is 
specialist in ophthalmology, board 
certified if possible and on a fee basis 
if necessary.  It is essential that the 
claims files, including a complete copy 
of this  remand, be made available to the 
examiner who should note in the 
examination report that they were 
reviewed and that he or she is a 
specialist in ophthalmology.  The 
examiner should address the following: 
(1) Can central retinal vein occlusion be 
idiopathic; (2) based on a review of the 
evidence, can the cause of the veteran's 
central retinal vein occlusion with 
glaucoma be stated without resort to 
speculation and, if so, what is the 
cause; (3) assuming that the veteran 
struck the area of the left eyebrow on 
the corner of a table, is it at least as 
likely as not that the injury caused or 
aggravated (chronically worsened) the 
left eye central retinal vein occlusion 
with glaucoma.  The veteran must be given 
adequate notice of the requested 
examination advising him of the 
consequences of failure to report for it.  
If he fails to report for the 
examination, this fact should be 
documented in the claims folder.  

8.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
accomplished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  After any indicated corrective 
action has been completed, the RO should 
again review the record and readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


